Exhibit 10.39

LOGO [g97432logo.jpg]

SETTLEMENT AND PATENT LICENSE AGREEMENT

Cover Sheet

 

LICENSEE    AT&T Vonage Holdings Corp. (“Vonage”)    AT&T Corp. A Delaware
Corporation, having an office at    A New York corporation, having an office at

23 Main Street

Holmdel, NJ 07733

  

One AT&T Way

Bedminster, NJ 07921

Addresses for notice purposes:    Addresses for notice purposes:

Chief Legal Officer

Vonage Holdings Corp.

23 Main Street

Holmdel, NJ 07733

 

and

 

Chief Financial Officer

Vonage Holdings Corp.

23 Main Street

Holmdel, NJ 07733

  

Michael Bishop

AT&T Law Department

675 West Peachtree Street, NE

Atlanta, Georgia 30303

 

Thomas A. Restaino

AT&T Chief Technology Counsel

One AT&T Way, Room 3A248

Bedminster, NJ 07921

 

and

 

Joseph Sommer

AT&T Services Inc.,

180 Park Ave, Bldg. 104

Florham Park, NJ 07932

EFFECTIVE DATE: January 1, 2008   

This Patent License Agreement (the “Agreement”) consists of this Cover Sheet,
the attached General Terms and Conditions and any schedules (each, a “Schedule”)
referenced in the General Terms and Conditions. The provisions of each Schedule
shall be construed so as to be fully consistent with all of the provisions of
the General Terms and Conditions and, in the case of any conflict, the General
Terms and Conditions shall prevail unless a Schedule is separately executed by
both Parties and expressly amends particular provisions of the General Terms and
Conditions, in which case the amendments of such Schedule shall prevail over
such particular provisions of the General Terms and Conditions.

Unless otherwise provided above, this Agreement shall become effective when
signed by both Parties (the “Effective Date”) and shall continue in effect
during the Term.

 

LICENSEE: Vonage Holdings Corp.     AT&T Corp. By:  

/s/ John S. Rego

    By:  

/s/ Carol T. Beckham

  (Authorized Signature)       (Authorized Signature)

John S. Rego

   

Carol T. Beckham

(Typed or Printed Name)     (Typed or Printed Name) EVP & Chief Financial
Officer     Assistant Vice President (Title)     (Title) 12/20/07     12/21/07
(Date)     (Date)

THIS AGREEMENT DOES NOT BIND OR OBLIGATE EITHER PARTY IN ANY MANNER

UNLESS DULY EXECUTED BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

WHEREAS Vonage Holdings Corp. is maintaining a complaint against SBC Internet
Services, Inc., et al. in the United States District Court for the Northern
District of Texas, Civil Action No. 4:04-CV-548-Y, alleging infringement of
United States Patent Nos. 4,782,485, 5,015,136 and 5,444,707 (the “Vonage
Action”);

WHEREAS on October 17, 2007, AT&T Corp. filed a complaint against Vonage
Holdings Corp. and Vonage America, Inc. in the United States District Court for
the Western District of Wisconsin, Civil Action No. 07-C-0585-C, alleging
infringement of United States Patent No. 6,487,200 B1 (the “AT&T Action”);

WHEREAS SBC Internet Services, Inc. and AT&T Corp. are affiliates of one another
and controlled by AT&T Inc., and Vonage America, Inc. is an affiliate of and
controlled by Vonage Holdings Corp.; and

WHEREAS AT&T Corp. and Vonage Holdings, Corp. (each a “Party”) each desires to
settle the two actions for themselves and their affiliates, without admitting
any infringement, and on the following terms:

In consideration of the terms and conditions of this Agreement and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties identified on the Cover Sheet of this Agreement agree
as follows:

 

1. DEFINITIONS

For the purposes of this Agreement, certain terms have been defined below and
elsewhere in this Agreement to encompass meanings that may differ from, or be in
addition to, the normal connotation of the defined word.

1.1. “Affiliate” shall mean with respect to a Party, any entity which, directly
or indirectly, Controls, is controlled by or is under common Control with such
Party.

1.2. “AT&T Action” shall have the meaning provided in the second “whereas”
clause above.

1.3. “AT&T Litigation Patent” shall mean U.S. Patent No. 6,487,200 B1, and all
continuations, continuations-in-part, divisionals, reissues, reexaminations,
foreign counterparts, and any patent applications claiming the priority thereof.

1.4. “AT&T Patents” shall mean patents owned by AT&T or one of its Affiliates
that issue prior to the end of the Term.

1.5. “Controls” (including the terms “controlled” and “controlled by”) shall
mean either directly or indirectly: (a) holds more than fifty percent (50%) of
the outstanding voting securities of the entity; or (b) if the entity has no
outstanding voting securities, has the right to more than fifty percent (50%) of
the profits of the entity, or has the right in the event of dissolution to more
than fifty percent (50%) of the assets of the entity; or (c) has the contractual
power to designate more than fifty percent (50%) of the directors of a
corporation or, in the case of unincorporated entities, of individuals
exercising similar functions; or (d) possesses the power to direct or cause the
direction of the management and policies of a legally recognizable entity,
whether through the ownership of voting shares, by contract or otherwise.

1.6. “Credit Amount” shall have the meaning provided in Section 4.7.

1.7. “Existing AT&T Services” shall mean products, services, features and
functions offered or to be offered by AT&T and its Affiliates within eighteen
(18) months after the Effective Date as demonstrable by AT&T with documentary
evidence existing as of the Effective Date.

1.8. “Existing Business” shall mean one million dollars ($1,000,000).

1.9. “Existing Vonage Services” shall mean products, services, features and
functions offered or to be offered by Vonage and its Affiliates under the Vonage
brand within eighteen (18) months after the Effective Date as demonstrable by
Vonage with documentary evidence existing as of the Effective Date. Existing
Vonage Services also includes the provision to Vonage customers of:
(i) dual-mode VoIP/wireless portable telephone handsets by lease, sale or
otherwise; and (ii) features and functions of fixed-mobile convergence equipment
owned and operated by Vonage, solely to the extent required to enable Vonage
customers to use dual-mode VoIP/wireless portable telephone handsets to connect
to Vonage’s VoIP network. Existing Vonage Services includes the use by Vonage’s
customers of wireless equipment owned by the customer or Vonage, but only to the
extent required to enable Vonage’s customers to connect to Vonage’s VoIP
network. For example, Vonage’s customers may use cordless telephones, WiFi
telephones, wireless access points, and the Vonage V-Phone only to access
Vonage’s VoIP network. Existing Vonage Services do not include any other rights
in or to any other Wireless Service or the use thereof.

 

1



--------------------------------------------------------------------------------

1.10. “Vonage Supplier” shall mean any Vonage supplier of products or services
of Existing Vonage Services for which Vonage has indemnification or
warranty/representation obligations pursuant to Section 2.3(a).

1.11. “New Business” shall mean, with respect to a given calendar year, the
dollar amount determined by subtracting the Existing Business from combined
payments made by Vonage and its Affiliates to AT&T and its Affiliates in that
calendar year for the purchase of products and services furnished by AT&T and
its Affiliates in that calendar year under and pursuant to the terms of the AT&T
Network Connections Service Agreement to be executed within 180 days of the
signing of this Agreement. Such Vonage payments shall be calculated net of all
discounts, and credits and associated taxes and/or surcharges. Should the result
of this subtraction be less than zero, then the New Business for the year in
question shall be zero.

1.12. “Term” shall mean the time period commencing on the Effective Date and
ending on the fifth anniversary of the Effective Date.

1.13. “Vonage Action” shall have the meaning provided in the first “whereas”
clause above.

1.14. “Vonage Litigation Patents” shall mean U.S. Pat. Nos. 4,782,485, 5,015,136
and 5,444,707, and all continuations, continuations-in-part, divisionals,
reissues, reexaminations, foreign counterparts, and all patent applications
claiming the priority thereof.

1.15. “Vonage Patents” shall mean patents owned by Vonage or one of its
Affiliates that issue prior to the end of the Term.

1.16. “Wireless Service” shall mean any communication service based in whole or
in part on wireless communication methods, including but not limited to
communications using GSM, UMTS, CDMA, cellular, WiFi, WiMax, wireless
LANs, wireless packet networks, personal area networks, or personal
communications networks. For the avoidance of doubt with respect to Section 1.9,
the term “Wireless Service” does not include any features or functions of
fixed-mobile convergence equipment owned and operated by Vonage solely to the
extent required to connect Vonage’s VoIP network to a Wireless Service to enable
Vonage customers to connect to Vonage’s VoIP network using dual-mode
VoIP/wireless portable telephone handsets provided by Vonage.

 

2. LICENSES AND COVENANTS

2.1. License under the AT&T Litigation Patent. For the Term of the Agreement,
conditioned upon Vonage making all payments due pursuant to Section 4.1, AT&T,
on behalf of itself and its Affiliates, hereby grants to Vonage and its
Affiliates a personal, royalty-bearing, non-exclusive license under the AT&T
Litigation Patent to make, have made, sell, offer for sale, use and import any
product or service.

2.2. License under the AT&T Patents for the Existing Vonage Business. For the
Term of the Agreement, conditioned upon Vonage making all payments due pursuant
to Section 4.1, AT&T, on behalf of itself and its Affiliates, hereby grants
Vonage and its Affiliates a personal, royalty-bearing, non-exclusive license
under the AT&T Patents:

 

  (a) to make and use services and products in order to offer Existing Vonage
Services under the Vonage or Vonage Affiliate brand to Vonage customers;

 

  (b) to sell any products made under Section 2.2(a) to Vonage customers under
the Vonage or Vonage Affiliate brand, including dual mode VoIP/wireless portable
telephone handsets, for Existing Vonage Services; and

 

  (c) to sell Existing Vonage Services under the Vonage or Vonage Affiliate
brand based on Vonage’s licensed use of services and products under
Section 2.2(a).

Notwithstanding Section 2.2(b) concerning sale of dual mode VoIP/wireless
portable telephone handsets, no rights or licenses under AT&T’s or its
Affiliates’ intellectual property are provided to Vonage or its customers to own
or operate a wireless network to provide any Wireless Service in conjunction
with a dual-mode VoIP/wireless portable telephone handset.

2.3. Vonage Suppliers.

 

  (a)

The parties agree that the primary purpose of the license granted to Vonage is
to enable Vonage to continue to offer and provide during the Term Vonage
Existing Services without claims of infringement of the AT&T Patents against
itself, or against Vonage Suppliers to the extent Vonage: (i) indemnifies them
for patent infringement for providing Vonage Existing Services; or (ii) provides
warranties or representations relating to patent infringement to them for
providing Vonage Existing Services. In the event AT&T receives written notice
from Vonage that Vonage has received an indemnity demand or breach claim related
to an infringement warranty or representation from a Vonage Supplier as a result
of a claim by AT&T that such Vonage

 

2



--------------------------------------------------------------------------------

 

Supplier infringed any of the AT&T Litigation Patent or AT&T Patents (which
indemnity demand or breach claim Vonage, in its reasonable judgment, either does
not dispute or fails to prevail in a formal dispute (via arbitration or judicial
forum) regarding the validity of the indemnity demand or breach claim), AT&T
agrees not to seek a license or pursue a lawsuit for relief and/or damages
against such Vonage Supplier, but only to the extent of Vonage’s obligation to
the Vonage Supplier with respect to only those products and services provided by
such Vonage Supplier to Vonage for use in or support of Vonage’s Existing
Services. AT&T agrees to provide such Vonage Supplier notice of such exclusion
for purposes of enabling Vonage to be released from its indemnity obligation or
from liability for breach of a representation or warranty. For avoidance of
doubt, nothing herein grants a license to any Vonage Supplier or prevents AT&T
from offering licenses to or pursuing infringement claims against Vonage
Suppliers with respect to products and services for which Vonage has no
indemnification obligation or liability for breach of a representation or
warranty relating to patent infringement. Vonage shall not agree to indemnify or
provide any warranty or representation relating to patent infringement to any
Vonage Supplier for the sole purpose of enabling the Vonage Supplier to avoid
any infringement claims asserted by AT&T for which the Vonage Supplier otherwise
would have been liable prior to the suit being filed by AT&T. For avoidance of
doubt, any products or services provided by Vonage Suppliers that are not used
in Existing Vonage Services are not licensed under this Agreement or subject to
the terms of this Section 2.3(a).

On a confidential basis, in response to a confidential written request from
AT&T, who in good faith is considering approaching another company about taking
a license to AT&T’s intellectual property, identifying one or more companies,
Vonage shall indicate within thirty days of such request whether any such
companies are indemnitees of Vonage, and the parties agree to reasonably
cooperate with one another to further clarify or refine the information
requested. Such written requests from AT&T shall be made no more than once per
calendar quarter and shall include the subject matter of any potential action
and Vonage’s response shall identify the products and services provided by the
potential indemnitee and the volume thereof sufficient to describe the extent of
any indemnity owed to such potential indemnitee(s), subject to any existing
confidentiality agreements that then may be in place between Vonage and the
potential indemnitee.

 

  (b) The foregoing license shall extend to and be for the benefit of customers
of Vonage to use Existing Vonage Services sold or otherwise provided under
Section 2.2(c) with: (i) products made by Vonage pursuant to Section 2.2(a); or
(ii) VoIP products made for Vonage by a Vonage Supplier pursuant to
Section 2.3(a). The license granted in Section 2.2 does not otherwise extend to
or provide any right, license or other benefit for any third party other than
such Vonage customers to use Existing Vonage Services.

 

  (c) AT&T is free to assert infringement claims under the AT&T Patents against
all third parties except: (i) any supplier of Vonage to the extent it is an
Vonage Supplier providing products or services to Vonage pursuant to
Section 2.3(a); or (ii) any customer using Existing Vonage Services with a
product or service provided by or for Vonage pursuant to Section 2.2(a) or
Section 2.3(b).

2.4. License under the Vonage Litigation Patents.

 

  (a) For the Term of the Agreement, Vonage and its Affiliates hereby grant to
AT&T and its Affiliates a personal, royalty-free, fully paid-up, irrevocable,
non-exclusive license under the Vonage Litigation Patents to make, have made,
sell, offer for sale, use and import any product or service.

 

  (b)

Notwithstanding Section 2.4(a), nothing contained in this Agreement shall be
construed as granting any kind of license rights to, or covenants not to assert
patent infringement claims against, Nortel Networks, Inc. (“Nortel”) under the
Vonage Litigation Patents. However, to the extent that AT&T or any of its
Affiliates agreed to indemnify Nortel for products and services provided for use
in or support of the AT&T Existing Services, Vonage agrees not to seek a license
or pursue a lawsuit for relief and/or damages against Nortel, but only to the
extent of AT&T’s or its Affiliate’s obligation to Nortel with respect to only

 

3



--------------------------------------------------------------------------------

 

those products and services provided by Nortel for use in or support of AT&T’s
Existing Services. Vonage agrees to provide Nortel notice of such exclusion for
purposes of enabling AT&T and its Affiliates to be released from their indemnity
obligations. AT&T shall not agree to indemnify or provide any warranty or
representation relating to patent infringement to Nortel for the sole purpose of
enabling Nortel to avoid any infringement claims asserted by Vonage for
which Nortel otherwise would have been liable prior to the suit being filed
by Vonage.

2.5. License under the Vonage Patents for the Existing AT&T Business. For the
Term of the Agreement, Vonage hereby grants AT&T and its Affiliates a personal,
royalty-free, fully-paid up, irrevocable, non-exclusive license under the Vonage
Patents:

 

  (a) to make have made and use services and products in order to offer Existing
AT&T Services under the AT&T or AT&T Affiliate brand to AT&T customers;

 

  (b) to sell any products made under Section 2.5(a) to AT&T customers under the
AT&T or AT&T Affiliate brand for Existing AT&T Services; and

 

  (c) to sell Existing AT&T Services under the AT&T or AT&T Affiliate brand
based on the licensed use of services and products under Section 2.5(a).

2.6. No Other Rights. Except as expressly set forth in Section 2 of this
Agreement, no other rights or licenses under the intellectual property rights of
a Party, including the right to sublicense, are granted or implied. Nothing
contained herein shall be construed as conferring by implication, estoppel or
otherwise any right or license in favor of a Party in any patents or other
intellectual property rights of the other Party, other than the AT&T Litigation
Patent, Vonage Litigation Patents, AT&T Patents and Vonage Patents, as the case
may be.

2.7. Unauthorized Activities. All rights and licenses provided in this Agreement
are subject to the Agreement’s terms and conditions. Without limiting any of a
Party’s rights under this Agreement or at law or in equity, or otherwise
expanding the scope of the rights and licenses provided hereunder, if the other
Party fails to perform any of its obligations under this Agreement, or exceeds
the scope of the licenses granted to it herein, then the activities, products
and services of such other Party shall not be considered licensed or otherwise
authorized under this Agreement.

 

3. RELEASES AND SUIT DISMISSAL

3.1. Dismissal by AT&T.

 

  (a) AT&T shall dismiss without prejudice the AT&T Action. Concurrent with the
execution of this Agreement, through their counsel, the Parties shall execute,
and within three (3) business days thereafter file in the AT&T Action, a
Stipulation and Request for Order of Dismissal without prejudice with respect to
AT&T’s claims against Vonage in the form attached hereto as Schedule A. Each
Party shall bear its own fees and costs incurred in connection with the AT&T
Action.

 

  (b) AT&T retains the right after termination of this Agreement to re-file the
AT&T Action in any proper forum and venue, including in the court in the Western
District of Wisconsin in which it is currently pending (“original forum and
venue”), and may reassert in the re-filed action any and all claims arising from
activity that is not licensed under this Agreement as a result of such
termination, subject to the rights acquired by Vonage by payments made pursuant
to Sec. 4.1. Vonage shall not object to the re-filing of the AT&T Action in any
proper forum and venue, and shall not raise any counterclaims or defenses based
in any way on this Agreement with respect to issues of patent validity,
enforceability, infringement or the passage of time between the original filing
date of the AT&T Action and the re-filing of the action. Vonage is free to
assert any and all defenses and counterclaims relating to issues of patent
validity, enforceability and infringement that are not based on this Agreement
and Vonage shall have the right to raise any defense or counterclaim based on
this Agreement licensing or otherwise authorizing Vonage’s allegedly infringing
activities. In the event that termination occurs prior to the end of the five
year term of this Agreement, with respect to any activities that occurred prior
to the Effective Date, AT&T may reassert in the re-filed action any and all
claims arising from activity that is not released under this Agreement pursuant
to Section 3.3, unless AT&T collects all amounts owing under Section 8.6
“Liquidated Damages” and Section 8.7 “Accelerated Payment”.

 

4



--------------------------------------------------------------------------------

3.2. Dismissal by Vonage. Vonage shall dismiss with prejudice the Vonage Action.
Concurrent with the execution of this Agreement, through their counsel, the
Parties shall execute, and within three (3) business days thereafter file in the
AT&T Action, a Stipulation and Request for Order of Dismissal with prejudice
with respect to Vonage’s claims against AT&T and AT&T’s claims against Vonage in
the form attached hereto as Schedule B. Each Party shall bear its own fees and
costs incurred in connection with the Vonage Action.

3.3. Release by AT&T. Conditioned upon Vonage making all payments due pursuant
to Section 4.1, AT&T, on behalf of itself and its Affiliates, owners,
predecessors, successors in interest, divisions, assigns, officers, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them (“AT&T Releasing
Parties”), shall fully release Vonage and its Affiliates, and discharge Vonage
and its Affiliates, owners, predecessors, successors in interest, divisions,
assigns, officers, agents, directors, officers, employees, representatives and
attorneys, from any and all claims and causes of action, whether known or
unknown, arising prior to the Effective Date that the AT&T Releasing Parties
have or may have relating to the infringement, contributory infringement or
inducement of infringement of the AT&T Litigation Patent. This release shall
include all claims identified in the pleadings of the AT&T Action and all claims
relating to the AT&T Litigation Patent that could have been brought in the AT&T
Action. This release shall include a full release of any obligation of Vonage to
make any payment pursuant to ¶ 4 of the Agreement dated May 25, 2005 in the
Vonage Action between Digital Packet Licensing, Inc. and AT&T Corp.

3.4. Release by Vonage. Vonage, on behalf of itself and its Affiliates, owners,
predecessors, successors in interest, divisions, assigns, officers, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them (“Vonage Releasing
Parties”), hereby fully releases AT&T and its Affiliates, and discharges AT&T
and its Affiliates, owners, predecessors, successors in interest, divisions,
assigns, officers, agents, directors, officers, employees, representatives and
attorneys, from any and all claims and causes of action, whether known or
unknown, arising prior to the Effective Date that the Vonage Releasing Parties
have or may have relating to the infringement, contributory infringement or
inducement of infringement of the Vonage Litigation Patents. This release
includes all claims identified in the pleadings of the Vonage Action and all
claims relating to the Vonage Litigation Patents that could have been brought in
the Vonage Action. This release shall include a full release of any obligation
of AT&T to make any additional payments pursuant to ¶ 3 of the Agreement dated
May 25, 2005 in the Vonage Action between Digital Packet Licensing, Inc. and
AT&T Corp.

 

4. PAYMENTS

4.1. Payments to AT&T. As partial consideration for the foregoing dismissal,
release and licenses to Vonage, Vonage shall pay AT&T six hundred and
fifty-thousand dollars ($650,000) in each month during the Term. The first such
payment shall be made by Vonage prior to December 31, 2007 for January of 2008,
and payments for each month thereafter shall be made no later than the 10th of
the preceding month.

As additional consideration for the foregoing dismissal, release and licenses to
Vonage, no later than the end of January 2008, Vonage shall pay to AT&T an
amount equal to one million nine hundred fifty thousand dollars ($1,950,000) as
prepayment of the last three months of payments due under this Agreement.
Beginning in April 2008, the parties agree to revisit and discuss in good faith
options that may be available to provide AT&T with additional assurances
regarding the payments to be made by Vonage pursuant to the terms of this
Agreement, it being understood that the parties may ultimately decide that
mutually acceptable additional assurances do not exist.

4.2. Method of Payment.

 

  (a) All payments required hereunder shall be paid to AT&T by electronic bank
transfer to the following account:

 

  Bank:    JP Morgan Chase     

4 Chase MetroTech Center

Brooklyn, NY 11245

B   Bank Acct Name: AT&T Corp. IPR Fees   Bank Acct Number: 9102764017   ABA:
021000021   Reference: AT&T Intellectual Property II-Vonage   Taxpayer ID:
20-5708607   Taxpayer ID Name: AT&T Intellectual Property II, L.P.   Taxpayer ID
Address: 1155 Peachtree St NE Suite 700, Atlanta GA 30309

 

  (b) A report of each payment shall be sent to AT&T to the following:

AT&T Intellectual Property

9505 Arboretum, 9 th Floor

Austin, Texas 78759

 

5



--------------------------------------------------------------------------------

Attn: Dave Haug

Tel: (512) 372-5173

Fax: (512) 241-6994

AT&T may change the foregoing payment account and address upon written notice to
Vonage.

4.3. Overdue Payments. If Vonage fails or refuses to make any payment hereunder
on or before the date on which such payment is due, Vonage shall pay AT&T, at
such time such payment is actually made, a fee equal to one and a half percent
(1.5%) of the amount of such payment for each month, or fraction of a month,
that such payment is overdue, but in no event shall the amount of such fee
exceed the maximum permitted by law.

4.4. Currency. All payments to be made under this Agreement shall be made in
United States dollars, in immediately available funds and not in stock,
bankruptcy claims or any other medium. For the avoidance of doubt, allowance of
a bankruptcy claim shall not be deemed a payment. Any conversion to United
States dollars for a payment required under this Agreement shall be at the
prevailing rate for bank cable transfers as quoted for the day such payment is
due under this Agreement or, if paid earlier, the day actually paid, by leading
United States banks in New York City dealing in the foreign exchange market.

4.5. Taxes. Vonage shall bear all taxes, duties, levies and other similar
charges (and any related interest and penalties), however designated
(hereinafter, “governmental charges”), imposed as a result of the existence or
operation of this Agreement, including any tax which Vonage is required to
withhold or deduct from payments to AT&T, except (a) any tax imposed upon AT&T
in a jurisdiction outside the United States if and only to the extent such tax
is allowable as a credit against the United States income taxes of AT&T, and
(b) any net income tax imposed upon AT&T by the United States or any
governmental entity within the United States proper (the fifty (50) states and
the District of Columbia). In order for the exception contained in (a) to apply,
Vonage must reduce such tax to the extent possible giving effect to the
applicable Income Tax Convention between the United States and Vonage’s country
of incorporation, and furnish AT&T with such evidence as may be required by
United States taxing authorities to establish that such tax has been paid so
that AT&T may claim the credit. If Vonage is required to bear any governmental
charges pursuant to this paragraph, then Vonage shall pay any additional taxes,
charges and amounts as are necessary to ensure that the net amounts received by
AT&T after all such governmental charges are made are equal to the amounts which
AT&T is otherwise entitled under this Agreement as if such governmental charges
did not exist.

4.6. Other Costs. Each Party will be responsible for the costs it incurs in
carrying out its obligations under this Agreement.

4.7. Business Credit. Vonage shall have a personal and non-transferable
(notwithstanding Section 9.10) option to reduce the payment(s) that becomes due
during the months following the third year of the Term pursuant to Section 4.1
through the application of a “Credit Amount” earned by Vonage as a result of New
Business. Although, by definition, New Business is limited to services and
products purchased under and pursuant to the terms of the AT&T Network
Connections Service Agreement to be executed within 180 days of the signing of
this Settlement Agreement, Vonage and AT&T may agree to include other service
agreements as New Business (“Additional Business”) but AT&T is not obligated to
consider Additional Business or to include Additional Business on the same
formula as the Credit Amount defined herein. A Credit Amount reduces the
required payment on a dollar for dollar basis. The Credit Amount shall be
calculated as follows: For each calendar year, the Credit Amount shall be 10% of
the New Business.

The following examples illustrate how the Credit Amounts will be calculated and
applied.

 

  (a) If New Business from Vonage and its Affiliates in the calendar year 2008
totals $1,000,000, the Credit Amount would be $100,000 (10% of $1,000,000). This
Credit Amount would be applied to reduce the outstanding monthly payments
beginning in the first month following the third year of the Term o. The
$650,000 payment due in January 2011 would be reduced from $650,000 to $550,000.

 

  (b) Then, if the New Business from Vonage and its Affiliates in calendar year
2009 totals $2,000,000, the Credit Amount for that year would be $200,000 (10%
of $2,000,000). This Credit Amount would be applied to reduce the outstanding
monthly payments beginning in January 2011. The $550,000 payment due in January
2011 (resulting from the reduction applied in Section 4.7(a)) would be reduced
from $550,000 to $350,000.

For Vonage to exercise this option, it shall provide to AT&T within ninety
(90) days of the close of each calendar year during the Term sufficient
documentation to establish the amount of New Business made in that calendar
year. Vonage agrees to allow AT&T, pursuant to non-use and

 

6



--------------------------------------------------------------------------------

non-disclosure obligations between the Parties, to share with its Affiliates any
such New Business documentation that Vonage elects to provide to AT&T, and
permit AT&T and its Affiliates to use any such information for the purpose of
addressing matters regarding the Credit Amount. Within ninety (90) days of
receipt of such documentation, AT&T will provide Vonage with a written statement
specifying the Credit Amount associated with that calendar year, the payment
month of the Term to which the Credit Amount will be applied, and the revised
amount due under Section 4.1 for that month.

No payments are owed by AT&T or its Affiliates to Vonage or its Affiliates under
this Agreement. This Agreement does not reflect an obligation on the part of
Vonage or its Affiliates to continue doing business with AT&T or its Affiliates
or to increase such business. Vonage acknowledges that discontinuation of such
business will not relieve Vonage of the obligation to make the payments set
forth in Section 4.1, provided however that such payments may be reduced by any
Credit Amount earned but unapplied at the time of such discontinuation. This
Agreement does not obligate AT&T or its Affiliates to provide products or
services to Vonage or its Affiliates.

4.8 Payment Obligations. Vonage’s obligation to pay all amounts hereunder shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including: (a) any set-off (except by the Credit Amount pursuant to
Section 4.7), counterclaim, recoupment, defense or other right which Vonage may
have against AT&T; (b) any insolvency, bankruptcy, reorganization or similar
proceedings by or against Vonage or AT&T; or (c) any other circumstances,
whether or not unforeseen or similar to any of the foregoing.

 

5. PUBLICITY

5.1. No Use of Marks. Neither Party nor its Affiliates shall, in any manner,
reference the other Party, its trade names, trademarks, service marks or any
other indicia of origin, or indicate that its products or services are in any
way sponsored, approved or endorsed by the other Party.

5.2. Public Disclosures. Neither Party shall make any public disclosures
inconsistent with the rights and obligations created hereunder. Either Party may
require the other Party to promptly supply a copy of any public disclosure which
the other Party made related to this Agreement. Both Parties shall be entitled
to issue a press release relating to the subject matter of this Agreement, the
contents of which shall be subject to prior approval of both Parties, which
shall not be unreasonably withheld. Nothing in this Section prevents either
Party from making public disclosures without prior approval of the other Party
to the extent required, on the advice of counsel, by federal and state laws.

 

6. CONFIDENTIALITY

6.1. Except for the information contained in the press release permitted under
Section 5.2, the Parties agree that they shall not disclose the contents of this
Agreement, or information or records disclosing in any way the content of their
negotiations, to anyone unless such disclosure is: (i) lawfully required by any
governmental agency; (ii) otherwise required to be disclosed by law including
legally required financial reporting; or (iii) necessary in any legal proceeding
in order to enforce any provision of this Agreement; or (iv) to their auditors,
accountants, tax and financial advisors, and/or legal counsel only to the extent
required for professional advice from those sources, or to the actual or
prospective purchasers of all or a portion of the assets of AT&T or Vonage, for
the purposes of due diligence, but only after the Party seeking to make the
disclosure secures a written commitment from such persons to maintain the
confidentiality of the terms of this Agreement to the extent possible
considering the purpose for which the terms of the Agreement are needed by the
auditors, accountants, tax and financial advisors, legal counsel and purchasers.

6.2. Section 6.1 does not apply where a Party, on the advice of counsel, must
comply with applicable law or other demand under lawful process, including a
discovery request in a civil litigation or from a governmental agency or
official, if the Party first notifies all other Parties of the required
disclosure in writing within five (5) business days of the receipt of any
subpoena, court order, or administrative order requiring disclosure of
information subject to the nondisclosure provisions of Section 6.1, and
cooperates with the other Parties, at the other Parties’ expense, in seeking
reasonable protective arrangements with the third party requiring disclosure
under applicable law or other demand under lawful process. In no event shall a
Party’s cooperation hereunder require the Party to take any action which, on the
advice of that Party’s counsel, could result in the imposition of any sanctions
or other penalties against the Party.

6.3. Survival. Notwithstanding the expiration or termination of this Agreement,
all of the confidentiality obligations pursuant to this Agreement shall survive
expiration or termination with respect to any information received prior to such
expiration or termination.

 

7



--------------------------------------------------------------------------------

7. RISK ALLOCATION

7.1. Each Party warrants and represents to the other that its execution of this
Agreement has been duly authorized by all necessary corporate action of such
Party.

7.2. Each Party represents and warrants to the other that neither it nor its
Affiliates, successors or assigns (including assignees of any rights in the
patents licensed hereunder):

 

  (a) has entered into or will enter into any agreement; or

 

  (b) has taken or will take any action that would interfere with or affect the
other Party’s enjoyment of the rights, releases and licenses granted by this
agreement.

7.3. Vonage represents and warrants that: (i) it is the owner of all right,
title and interest in the Vonage Patents and the Vonage Litigation Patents;
(ii) Vonage has all the necessary legal and equitable rights to grant the
releases and licenses set forth herein; and (iii) Vonage has not assigned or
otherwise transferred to any other person or entity any rights to any causes of
action, damages or other remedies, or any claims, counterclaims or defenses,
relating to the Vonage Action. Vonage shall take commercially reasonable steps
to maintain the Vonage Litigation Patents in force. Vonage shall investigate in
good faith any reasonable prospect of a third party infringing the Vonage
Litigation Patents identified to Vonage by AT&T with credible evidence of
infringement, but shall have no duty to report back to AT&T or take any action
against such third party.

7.4. AT&T represents and warrants that: (i) it is the owner of all right, title
and interest in the AT&T Patents and the AT&T Litigation Patent; (ii) AT&T has
all the necessary legal and equitable rights to grant the releases and licenses
set forth herein; and (iii) AT&T has not assigned or otherwise transferred to
any other person or entity any rights to any causes of action, damages or other
remedies, or any claims, counterclaims or defenses, relating to the AT&T Action.
AT&T shall take commercially reasonable steps to maintain the AT&T Litigation
Patent in force. AT&T shall investigate in good faith any reasonable prospect of
a third party infringing the AT&T Litigation Patent identified to AT&T by Vonage
with credible evidence of infringement, but shall have no duty to report back to
Vonage or take any action against such third party.

7.5. Each Party represents and warrants that execution, delivery and performance
of this Agreement does not and will not violate any provision of any order,
writ, judgment or decree of any court or governmental authority to which any of
the Parties is bound.

7.6. Nothing contained in this Agreement shall be construed as:

 

  (a) an agreement by either Party to bring or prosecute actions or suits
against any person or entity for infringement, or conferring any right to
a Party to bring or prosecute actions or suits against any person or entity for
infringement;

 

  (b) conferring by implication, estoppel or otherwise, upon any Party any right
or license except for the rights and licenses expressly granted hereunder;

 

  (c) a warranty or representation by either Party as to the validity or scope
of the Vonage Litigation Patents, the Vonage Patents, the AT&T Litigation Patent
or the AT&T Patents;

 

  (d) a warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of other persons or entities; or

 

  (e) a requirement that either Party will file any patent application, obtain
any patent, or maintain any patent, except for the Vonage Litigation Patents and
the AT&T Litigation Patent, in force.

7.7. Neither Party makes any representations, extends any warranties of any
kind, either express or implied, or assumes any responsibilities whatever with
respect to use, sale, or other disposition by the other Party or the other
Party’s customers of products incorporating or made by use of: (i) inventions
licensed under this Agreement; or (ii) information, if any, furnished under the
Agreement.

7.8. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
ARTICLE 7, THE PARTIES MAKE NO OTHER REPRESENTATIONS OR WARRANTIES, IMPLIED OR
EXPRESSED, HEREIN.

7.9. No Special Damages. NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR
INCIDENTAL, INDIRECT, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF
ANY KIND (INCLUDING LOST REVENUES OR PROFITS, OR LOSS OF BUSINESS) IN ANY WAY
RELATED TO THIS AGREEMENT, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY
LIABLE WAS

 

8



--------------------------------------------------------------------------------

ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.

7.10. For the purposes of this Article 7 only, references to “Party” shall be
deemed to include that Party’s Subsidiaries, employees, directors, officers,
licensees, representatives and subcontractors, suppliers, distributors and
customers.

 

8. TERM AND TERMINATION

8.1. Term. This Agreement shall be effective during the Term unless sooner
terminated in accordance with this Agreement.

8.2. Early Termination - Either Party. Either Party may terminate this
Agreement:

 

  (a) in accordance with any terms of this Agreement which expressly provide for
such Party to terminate this Agreement; or

 

  (b) upon thirty (30) days prior written notice, if the other Party has
breached its material obligations under this Agreement and such breach remains
uncured during such thirty (30) day period.

8.3. Early Termination by AT&T. AT&T may terminate this Agreement or any of the
license rights granted to Vonage herein immediately: (a) if Vonage brings a suit
against AT&T or any of its Affiliates in relation to patents owned or controlled
by Vonage or its Affiliates or the AT&T patents licensed hereunder unless such
suit is in response to a lawsuit brought by AT&T or its Affiliates against
Vonage or its Affiliates; (b) if Vonage is liquidated, dissolved, or adjudged to
be in a state of receivership; (c) if Vonage makes a general assignment or
general arrangement to or for the benefit of its creditors, or to a receiver or
trustee in bankruptcy; (d) upon the filing by or against Vonage of a petition
for bankruptcy, except as set forth in the exception below; (e) upon the
appointment of a trustee, examiner or receiver to take possession of
substantially all of Vonage’s assets or of Vonage’s interests in this Agreement;
(f) upon the enforcement by a secured party, attachment, execution, foreclosure
or other judicial or non-judicial seizure of Vonage or substantially all of
Vonage’s right, title, and interests under this Agreement; or (g) upon Vonage’s
dissolution or ceasing to do business.

Exception to AT&T’s early termination ability under section 8.3: If Vonage files
a voluntary bankruptcy proceeding solely to restructure its capital structure
based on a business plan shared with AT&T reasonably prior to the filing (and
which does not involve the transfer of the Agreement or Vonage’s interests and
license rights thereunder to any third party), AT&T shall forebear from
terminating this Agreement under section 8.3 for a period of one hundred eighty
(180) days. Thereafter, AT&T may, in its sole discretion based upon the progress
of the bankruptcy proceeding, continue to forebear from termination under
section 8.3.

8.4. Effect of Termination. Upon termination of this Agreement:

 

  (a) By AT&T pursuant to Section 8.2 or 8.3, all rights and obligations of the
Parties (including the licenses granted to Vonage under Article 2) except the
rights granted to AT&T and obligations due to AT&T, including those under
Article 2, Section 3.1(b), Section 8.6, and Section 8.7, shall terminate, except
that the rights and obligations of the Parties under this Agreement which
expressly or by their nature would continue beyond the termination of this
Agreement shall remain in effect and survive termination of this Agreement,
including the Sections pertaining to “CONFIDENTIALITY”, “PUBLICITY”, and “RISK
ALLOCATION”;

 

  (b) by Vonage pursuant to Section 8.2, all rights and obligations of the
Parties (including the licenses granted to AT&T under Article 2) except the
rights granted to Vonage and obligations due to Vonage, including those under
Article 2 and Section 4.7, shall terminate, except that the rights and
obligations of the Parties under this Agreement which expressly or by their
nature would continue beyond the termination of this Agreement shall remain in
effect and survive termination of this Agreement shall remain in effect and
survive termination of this Agreement, including Vonage’s obligation to make
payments under Article 4 and the Sections pertaining to “CONFIDENTIALITY”,
“PUBLICITY”, and “RISK ALLOCATION”; and

 

  (c) notwithstanding such specific termination rights, each Party reserves all
of its other legal rights and equitable remedies, including the right to sue for
breach of contract in any proper forum and venue.

8.5. Extension of Licenses. Except termination pursuant to Section 8.2 and 8.3,
following termination of this Agreement, either Party may request an extension
or license of a patent licensed under this Agreement, and the other Party agrees
to offer such extension or license at commercially

 

9



--------------------------------------------------------------------------------

reasonable terms substantially the same as those then being offered to similarly
situated companies.

8.6. Liquidated Damages. In the event that Vonage violates the terms of this
Agreement or otherwise defaults under this Agreement, including for non-payment
pursuant to Section 4.1, and such default provides a basis for termination by
AT&T under Section 8.2, the parties acknowledge and agree that the amount of
actual damages sustained by AT&T would be extremely difficult to ascertain.
Accordingly, as liquidated damages and not as a penalty, Vonage agrees to pay
AT&T an amount that results from the multiplication of two hundred and
twenty-six thousand, six hundred and sixty-six dollars ($226,666) by the number
of months in the Term for which Vonage did not pay $650,000 pursuant to
Section 4.1, the number of months to be further reduced by three months provided
Vonage has made the prepayment set forth in Section 4.1, and the Parties agree
that such amount constitutes a reasonable provision for liquidated damages and
that such damages could not otherwise be calculated.

8.7. Accelerated Monthly Payments. In the event this Agreement is terminated
under Section 8.3, Vonage agrees to pay AT&T an amount that results from the
multiplication of two hundred and twenty-six thousand, six hundred and sixty-six
dollars ($226,666) by the number of months in the Term for which Vonage did not
pay $650,000 pursuant to Section 4.1, the number of months to be further reduced
by three months provided Vonage has made the prepayment set forth in
Section 4.1.

 

9. GENERAL TERMS

9.1. Relationship of the Parties. In performing this Agreement, each of the
Parties will operate as, and have the status of, an independent contractor.
Except as may be expressly set forth in this Agreement, neither Party will have
the right or authority to assume or create any obligations or to make any
representations, warranties or commitments on behalf of the other Party, whether
express or implied, or to bind the other Party in any respect whatsoever.
Nothing in this Agreement shall be construed as forming any partnership, joint
venture, agency, employment, franchise, distributorship, dealership or other
similar or special relationship between the Parties.

9.2. Rules of Construction. As used in this Agreement, (a) neutral pronouns and
any derivations thereof shall be deemed to include the feminine and masculine
and all terms used in the singular shall be deemed to include the plural and
vice versa, as the context may require; (b) the words “hereof,” “herein,”
“hereunder” and other words of similar import refer to this Agreement as a
whole, including all exhibits and schedules as the same may be amended or
supplemented from time to time, and not to any subdivision of this Agreement;
(c) the words “Party” and “Parties” refer, respectively, to a party or to both
of the parties to this Agreement; (d) the word “including” or any variation
thereof means “including, without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it; (e) descriptive headings and titles used in
this Agreement are inserted for convenience of reference only and do not
constitute a part of and shall not be utilized in interpreting this Agreement;
and (f) explicit references to a particular Section hereof shall be deemed to
include a reference to the subsections, if any, associated with the Section as
well. This Agreement shall be fairly interpreted in accordance with its terms
and without any strict construction in favor of or against either Party.

9.3. Computation of Time. If a time period provided in this Agreement requires a
certain action be performed within ten (10) or less days, then intervening
Saturdays, Sundays and legal holidays shall not be included in the computation
of time. If a time period requires a certain action be performed within eleven
(11) or more days, then intervening Saturdays, Sundays and legal holidays shall
be included in the computation of time. In the event that a time period expires
on a Saturday, Sunday or legal holiday, the time period shall be deemed to
expire on the next day that is not a Saturday, Sunday or legal holiday. “Legal
holidays” shall mean New Year’s Day, Birthday of Martin Luther King, Jr.,
President’s Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day and the Friday thereafter, and Christmas Day.

9.4. Notice. Unless otherwise provided in this Agreement, all notices, consents,
approvals, waivers and the like made hereunder shall be in written English to
the addresses set forth on the Cover Sheet, shall reference this Agreement and
shall be sent by any of the following methods: (a) certified mail,
postage-prepaid, return-receipt requested, (b) a delivery service which requires
proof of delivery signed by the recipient or (c) properly-transmitted facsimile
followed by written confirmation in accordance with methods (a), (b) or
first-class U.S. mail. The date of notice shall be deemed to be the date it was
received (in the case of method (c) above, the date of notice shall be deemed to
be the date that the facsimile copy is received). A Party may change its address
for notice by written notice delivered in accordance with this Section.

9.5. Dispute Resolution. Any and all controversies or claims of any nature
arising out of

 

10



--------------------------------------------------------------------------------

or relating to this Agreement or the breach, termination or validity thereof,
whether based on contract, tort, statute, fraud, misrepresentation or any other
legal or equitable theory (the “Claim”) shall be resolved solely and exclusively
by binding arbitration administered by the American Arbitration Association
(“AAA”) pursuant to its Commercial Arbitration Rules then in effect. The place
of arbitration shall be New York City. Any action or preceding collateral to the
arbitration, including with limitation to compel or stay arbitration, shall be
filed in the federal or state courts located in New York County, New York, and
the Parties agree to the personal jurisdiction and venue of such courts for such
purposes. The language of the arbitration shall be in English. The arbitration
shall be conducted by one (1) neutral arbitrator. The Parties shall mutually
agree to the nomination of the arbitrator or any replacements thereof, within
fifteen (15) days of the commencement of the arbitration or the occurrence of
the vacancy as the case may be. If the Parties fail to agree to the arbitrator
within the permitted period, the arbitrator shall be appointed by the AAA using
a list procedure. The arbitrator shall not have the power to act as amiable
compositeur or ex aequo et bono, or to limit, expand or otherwise modify the
terms of the Agreement. The arbitrator shall not have the power to award
punitive, exemplary or any damages other than actual compensatory damages
requested by the prevailing Party. Each Party shall bear its own expenses
(including without limitation attorneys’ fees), but the fees of the arbitrator
and AAA shall be borne equally by both Parties. Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.

The arbitrator shall strictly limit document discovery to the production of
documents directly relevant to the facts alleged in the Parties’ claims,
counterclaims and defenses and, if depositions are required, the arbitrator
shall limit each Party to three (3) depositions of no longer than three
(3) hours each. The arbitrator shall issue a protective order prohibiting the
Parties and any other participants to the arbitration from disclosing, and the
Parties hereto agree not to disclose, to any third party any information
relating to the arbitration proceedings or any information obtained via the
arbitration, or related discovery, including documents, evidence, testimony and
the award, except as may be required by law or court order. All requests for
injunctive relief shall be decided by the arbitrator, provided, however, that
requests for temporary or preliminary injunctive relief may be submitted to the
court identified in Section 9.7 if the arbitrator has not yet been appointed.

9.6. Patent Issues. Notwithstanding (i) anything in Section 9.5 to the contrary,
and (ii) the Parties’ expectation that Claims, if any, will arise out of or
relate to the terms of this Agreement, and will not concern the validity, scope,
enforceability or infringement of the patents licensed hereunder, any claims or
counterclaims, including defenses thereto, which potentially concern the
validity, scope, enforceability or infringement of any patent shall not be
resolved by arbitration and instead must be resolved before in the United States
District Court for the Western District of Wisconsin.

9.7. Applicable Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to its
conflicts of law rules. Any judicial suit or action relating to any Claim or
counterclaims, except with regard to Claims covered under Section 9.6, shall be
brought and prosecuted only in the U.S. District Court Southern District of New
York when standing permits, and otherwise in New York City, New York, and each
Party shall submit to and not challenge venue and personal jurisdiction in such
forum with respect to such Claims or counterclaims.

9.8. Equitable Remedies. The Parties recognize that money damages may not be an
adequate remedy for any breach or threatened breach of any obligation hereunder
by Licensee involving intellectual property or Licensee exceeding the scope of
its license. The Parties therefore agree that in addition to any other remedies
available under this Agreement, by law or otherwise, either Party shall be
entitled to obtain injunctive relief against any such continued breach by the
other Party of such obligations.

9.9. Third Party Beneficiaries. Except as provided in Sections 2.3, this
Agreement is not intended to be for the benefit of any third party.
Notwithstanding the foregoing, this Agreement shall not be enforceable by any
third party, and is not intended to confer on any third party any rights
(including third-party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement. This Agreement shall not provide third
parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement. No third party shall have any right, independent of any right that
exists irrespective of this Agreement, to bring any suit at law or equity for
any matter governed by or subject to the provisions of this Agreement.

9.10. Change of Control. Except under those circumstances described under
Sections 8.3(b) through 8.3(g), if, after the Effective Date, a person or entity
acquires AT&T or Vonage and the

 

11



--------------------------------------------------------------------------------

acquired Party continues to exist as a separate legal entity, this Agreement
shall remain in effect and the acquired Party shall continue to retain the
benefits and obligations of the licenses, covenants and releases set forth
herein, as the case may be, but only to the extent the assets of the acquired
Party are being used for no more than the number of end user customers of the
acquired Party existing immediately prior to the acquisition date, adjusted
annually thereafter at a per annum rate equivalent to the rolling 12 month
average per annum growth rate existing immediately prior to the acquisition
date, but in no event less than 0% growth rate. Except under those circumstances
described under Sections 8.3(b) through 8.3(g), if, after the Effective Date, a
person or entity acquires AT&T or Vonage and the acquired Party does not
continue to exist as a separate legal entity, or a person or entity acquires the
business activities of a Party covered under the licenses, covenants and
releases set forth herein, this Agreement shall continue in full force and
effect and the acquirer shall succeed to the rights and obligations of the
acquired Party or the Party previously owning the covered business, as the case
may be, but only to the extent the acquired assets are being used for no more
than the number of end user customers of the acquired Party or business,
respectively, existing immediately prior to the acquisition date, adjusted
annually thereafter at a per annum rate equivalent to the rolling 12 month
average per annum growth rate immediately prior to the acquisition date, but in
no event less than 0% growth rate.

The foregoing change of control provisions are conditioned upon the Party
involved in the acquisition notifying the other Party in writing of such an
acquisition event within sixty (60) days of it occurring and ensuring that the
acquirer negotiates with the other Party in good faith within a period of twelve
(12) months following the acquisition in order to provide payment for and
receive any licenses, covenants or releases under the patents owned and licensed
by the other Party hereunder for those end user customers in excess of the
number of end user customers not otherwise covered by a license pursuant to this
Agreement.

9.11. Force Majeure. Fire, flood, explosion, war, terrorism, strike, embargo,
government requirement, civil or military authority, act of God, or other
similar causes beyond a Party’s control and without the fault or negligence of a
Party shall neither excuse a breach of an obligation under this Agreement nor
waive the non-breaching Party’s right to terminate this Agreement for breach
hereof.

9.12. Assertion of Unenforceability. In the event that any provision of this
Agreement is deemed illegal or unenforceable, this Agreement shall terminate
unless both Parties are able to arrive at an accommodation that preserves for
the Parties the benefits and obligations of the offending provision. Both
Parties agree to use their reasonable efforts to arrive at such an
accommodation.

9.13. Assignment. Except under those circumstances described under Sections
9.10, the Parties hereto have entered this Agreement in contemplation of
personal performance by each Party and intend that the rights and licenses
granted to a Party hereunder not extend to other entities without the other
Party’s express written consent. Accordingly, neither this Agreement nor any of
a Party’s rights or obligations hereunder, except under those circumstances
described under Section 9.10, shall be assigned, sublicensed, or transferred (in
insolvency proceedings, by mergers, acquisitions or otherwise) by the Party
without such consent of the other Party. Any assignment or other transfer which
is inconsistent with the foregoing shall be null and void ab initio.

9.14. Entire Agreement; No Modification or Waiver. This Agreement constitutes
the entire agreement between the Parties concerning its subject matter and
supersedes all prior written or oral negotiations, correspondence,
understandings and agreements between the Parties respecting such subject
matter. This Agreement shall not be modified or rescinded, except by a writing
signed by both Parties. No provision of this Agreement shall be deemed modified
by any action or omission or failure to object to any action which may be
inconsistent with the terms of this Agreement. No waiver of a breach committed
by a Party in one instance shall constitute a waiver or license to commit or
continue breaches in other or like instances. By way of example only and without
limiting the foregoing, this Agreement may not be modified by any statement
appearing on any check or similar transfer of money, or by any provision
appearing in any preprinted form of one Party unless expressly accepted by the
other Party in a writing which expressly refers to such preprinted form and this
Agreement.

9.15. Counterparts. The Parties may execute two (2) copies of this Agreement,
each of which shall constitute an original copy of this Agreement. A scanned,
imaged, facsimile or photocopy of this Agreement as executed by the Parties
shall be deemed to be an original executed copy for all purposes.

END OF GENERAL TERMS AND CONDITIONS

 

12



--------------------------------------------------------------------------------

SCHEDULE A

Stipulation and Request for Order of Dismissal of the AT&T Action

STIPULATED MOTION FOR DISMISSAL WITHOUT PREJUDICE

The plaintiff AT&T Corp. and defendants Vonage Holdings Corporation and Vonage
America, Inc., pursuant to Fed. R. Civ. P. 41(a)(2) and (c), hereby move for an
order dismissing all claims in this action WITHOUT PREJUDICE, with each party to
bear its own costs, expenses and attorneys fees.

[PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE

CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal
Without Prejudice of all claims and counterclaims asserted between the
plaintiff, AT&T Corp., and the defendants, Vonage Holdings Corporation and
Vonage America, Inc., in this case, and the Court being of the opinion that said
motion should be GRANTED, it is hereby

ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit between the
plaintiff, AT&T Corp., and the defendants, Vonage Holdings Corporation and
Vonage America, Inc., are hereby dismissed without prejudice.

It is further ORDERED that all attorneys’ fees and costs are to be borne by the
party that incurred them.

 

13



--------------------------------------------------------------------------------

SCHEDULE B

Stipulation and Request for Order of Dismissal of the Vonage Action

STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

The plaintiff, Vonage Holdings Corporation, and defendant, SBC Internet
Services, Inc., pursuant to Fed. R. Civ. P. 41(a)(2) and (c), hereby move for an
order dismissing all claims and counterclaims between these two parties in this
action WITH PREJUDICE, with each party to bear its own costs, expenses and
attorneys fees.

[PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With
Prejudice of all claims and counterclaims asserted between the plaintiff, Vonage
Holdings Corporation, and the defendant, SBC Internet Services, Inc., in this
case, and the Court being of the opinion that said motion should be GRANTED, it
is hereby

ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit between the
plaintiff, Vonage Holdings Corporation, and the defendant, SBC Internet
Services, Inc., are hereby dismissed with prejudice.

It is further ORDERED that all attorneys’ fees and costs are to be borne by the
party that incurred them.

 

14